Case 19-14725-amc                                                                                                                                                                                                            Doc 19                                                                                                         Filed 09/18/19 Entered 09/18/19 10:45:57                                                                                                                      Desc Main
                                                                                                                                                                                                                                                                                                                                            Document     Page 1 of 1
     07-17628-0Mo ntgomery County 60-00-00191-00-1Th omas E. LordPottsgrove School District 1491 Chestn ut Grove Road,Upper PottsgrovePennsy lvania123,72 0Upper Pottsgrove T ownshipUpper Pottsgrove T ownship07-1762 8-107-17628-2 07-17628-30 7-17628-407-1 7628-5Lord Barbara J.Mr. and Mrs.Th omas E. Lord1491 Chestnu t Grove Road10 Diamond Co urt10 Diamond CourtPottstown ,,,,,,PA19464real estate taxes1 4,531.4 020060 342-06schoo l real estate taxesED




                                                                                                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                                :    CHAPTER 13

Thomas E. Lord                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
     Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :    CASE NO. 19-14725

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                              REQUEST FOR NOTICES AND SERVICE OF PAPERS
        PLEASE TAKE NOTICE, that the undersigned, as counsel for Pottsgrove School
District, an interested party in the above-captioned bankruptcy case, hereby requests, pursuant to
U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and 1109(b) of the U.S.
Bankruptcy Code, that all notices given or required to be given and all papers served or required
to be served in these proceedings be also given to and served upon:
                                                                                                                                               James R. Wood, Esquire
                                                                                                                                             Portnoff Law Associates, Ltd.
                                                                                                                                            2700 Horizon Drive, Suite 100
                                                                                                                                               King of Prussia, PA 19406
                                                                                                                              Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                              jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Attorney for Pottsgrove School District
07-17628-0/RFN/kad
